PER CURIAM.
Upon consideration of the appellant’s responses to the Court’s orders of December 18, 2003, and February 19, 2004, the Court has determined that the April 13, 2004, letter does not constitute a final order as defined by section 120.52(7), Florida Statutes, because it has not been filed with the agency clerk. See Hill v. Division of Retirement, 687 So.2d 1376, 1377 (Fla. 1st DCA 1997) (describing the essential attributes of reviewable final orders entered under the Administrative Procedure Act, including filing of order with agency clerk). Accordingly, the appeal is hereby dismissed for lack of jurisdiction.
BOOTH, POLSTON, and HAWKES, JJ., concur.